         

Exhibit 10.42

To:   Date: March 2, 2010

Subject:   The Andersons, Inc.
2010 Performance Share Unit Grant Letter of Agreement

You have been selected to receive a Performance Share Unit (the “PSUs”) grant
subject to the terms and conditions of the Long Term Performance Compensation
Plan (the “Plan”) and this Letter of Agreement (the “Agreement”). This Agreement
will document the key provisions relating to the PSUs granted to you as of
March 1, 2010.
Before executing this Agreement by signing the attached Acknowledgment of
Receipt (the “Acknowledgment”), please read the information provided below
regarding the specific provisions of your 2010 PSUs. A copy of the Plan is
available upon request from the Human Resources Department. By signing the
Acknowledgment, you declare having read this Agreement and agree to be bound by
all the terms and conditions contained herein. When you are satisfied that you
understand the terms and conditions of the PSU grant, please sign the attached
Acknowledgment and, return to Teresa Scott or Steve DeDonato in the Human
Resources Department by Monday, March 15, 2010. Remember to keep a copy for your
files.

  1.   Grant of Performance Share Units: Subject to the terms and conditions of
the Plan and this Agreement, The Andersons, Inc. (the “Company”) hereby grants
to you ___PSUs. Each PSU shall be equivalent to one Common Share of the Company.
    2.   Performance Period: The Performance Period for the PSUs granted shall
be the three year period beginning January 1, 2010 and ending December 31, 2012.
    3.   Performance Schedule and Vesting of PSUs: PSUs shall vest at the
conclusion of the Performance Period (January 1, 2013) in accordance with the
following Performance Schedule based on the Company’s three-year cumulative
fully diluted Earnings Per Share (“EPS”) computed under Generally Accepted
Accounting Principles (GAAP) during the Performance Period. The Compensation
Committee of the Board of Directors reserves the right to adjust the EPS
presented in the annual report for extraordinary transactions which impact EPS
to ensure the pay for performance relationship. No PSUs will be considered
vested and earned for payment if the Company’s three-year cumulative EPS during
the Performance Period is less than $8.53.

                                          EPS Performance   2010   2011   2012  
Cumulative   % Units Levels   Year 1   Year 2   Year 3   EPS Growth   Vested *
Maximum (Target)
  $ 3.56     $ 3.92     $ 4.31     $ 11.78       100 %
 
  $ 3.48     $ 3.81     $ 4.14     $ 11.43       90 %
 
  $ 3.40     $ 3.70     $ 3.98     $ 11.08       80 %
 
  $ 3.32     $ 3.60     $ 3.81     $ 10.73       70 %
 
  $ 3.24     $ 3.49     $ 3.65     $ 10.38       60 %
Target (115% of Thresh)
  $ 3.16     $ 3.38     $ 3.48     $ 10.02       50 %
 
  $ 3.06     $ 3.25     $ 3.34     $ 9.65       40 %
 
  $ 2.96     $ 3.11     $ 3.21     $ 9.28       30 %
 
  $ 2.86     $ 2.98     $ 3.07     $ 8.90       20 %
Threshold (Plan)
  $ 2.76     $ 2.84     $ 2.93     $ 8.53       10 %
 
                          $ 8.52       0 %

 

*   The target performance level is 7% annual growth above 115% of EPS at 2010
plan income. The threshold performance level is 3% annual growth above EPS at
2010 plan income. The maximum performance level is 10% growth above EPS at 2010
target income. At target cumulative EPS growth 100% of performance adjusted
target long-term compensation is achieved, which is equal to 50% of the PSUs
granted to you under this agreement. The “% Units Vested” at maximum performance
level achieves 200% of performance adjusted target long-term compensation, which
is equal to 100% of the PSUs granted to you under this agreement.

 



--------------------------------------------------------------------------------



 



  3.   Performance Schedule and Vesting of PSUs (continued)         You must be
actively employed by the Company as of the end of the Performance Period to be
eligible to vest in and receive any payment of your PSUs except as noted in
paragraph 7 below. Actual vested percentage rates will be interpolated from the
above Performance Schedule using the actual three-year cumulative fully diluted
EPS achieved at the end of the Performance Period.     4.   Rights as a
Shareholder: You shall have no rights as a shareholder with respect to the
Common Shares subject to the PSUs granted to you during the Performance Period
including the right to receive dividends or to vote the Common Shares subject to
the PSUs.     5.   Equivalent Dividends: If any dividends are paid with respect
to Commons Shares of the Company during the Performance Period, additional PSUs
will be granted to you as of the last day of the Performance Period. The amount
of additional PSUs will be computed based on the cumulative per share dividend
rate actually paid on Common Shares during the Performance Period and the share
price on the last day of the Performance Period. Additional PSUs granted to you,
if any, shall be subject to the terms and conditions of the Plan and this
Agreement and will vest in accordance with the Performance Schedule defined in
this Agreement.     6.   Payment of Earned PSUs: Vested PSUs rounded up to the
nearest whole unit shall be delivered to you in the form of Common Shares no
later than 75 days following the conclusion of the Performance Period. PSUs
which do not vest as of the last day of the Performance Period will be
forfeited. In that regard, you agree that you will comply with (or provide
adequate assurance as to future compliance with) all applicable securities laws.
In addition, the Company must receive from you payment or a written request for
arrangement of terms for payment, including share withholding, of all federal,
state or local taxes of any kind required to be withheld with respect to the
vesting of Shares as condition precedent to the delivery of the Shares. Shares
are subject to tax withholding based on the market value of the Shares on the
date of vesting (i.e., closing price on the business day prior to the date of
vesting) at required withholding tax rates. Withholding taxes due, if not
satisfied in shares, must be paid in full within ten business days of the
vesting date.     7.   Termination and Forfeiture of PSUs: Your right to receive
unvested PSUs shall terminate in whole and forfeit upon your termination of
employment with the Company or its subsidiaries for any reason, except in the
event of your death, Permanent Disability, Retirement, or Termination without
Cause as a result of a Sale of your Business Unit. If your termination with the
Company meets one of the listed exceptions, then your unvested PSUs will remain
subject to the Performance Schedule during the Performance Period provided in
this Agreement and the number of your PSUs subject to vesting at the end of the
Performance Period will be reduced proportionate to the number of months rounded
to the nearest whole month you were actively employed during the Performance
Period.

2



--------------------------------------------------------------------------------



 



  8.   Other Acknowledgments: You acknowledge that the Compensation Committee
may adopt and/or change from time to time such rules and regulations as it deems
proper to administer the Plan.     9.   Binding Effect: This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, successors and assigns.

If you have any questions related to the tax consequences of your PSU grant,
please contact Phil Blandford at                      in Corporate Accounting.
General information is available by contacting Steve DeDonato at
                     in Human Resources.

               Thank You,
         (-s- Arthur D. DePompei) [l39679l3967900.gif]         Arthur D.
DePompei         Vice President, Human Resources
The Andersons, Inc.   

3